DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/10/2022 has been entered.
 
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 11, the claim contains the limitation of “a solvent reservoir coupled to the first end and extending across the width of the filter substrate”.  However, the Specification as filed only supports a solvent reservoir coupled to the first end of the cartridge filter with a nanopaper filter extending from the solvent reservoir to the second end (Par. 124).  Thus, the solvent reservoir extending across the width of the filter substrate is not supported by the Specification and no indication of where support is derived is given in the Applicant’s Remarks.  It is noted that if Fig. 22A is referenced as support, the nanoplasmonic paper extends from the limitation of claim 11, “multifunctional nanoplasmonic paper extending on a surface of the filter cartridge from the solvent reservoir to the second end”, while supported by the Specification and Claims as originally filed would suggest that the nanoplasmonic paper extends below the frame-like structure pictured in Fig. 22A.  If that were to be the case, the solvent reservoir would not extend across the width of the nanoplasmonic paper.  Claims 13-20 are also rejected by virtue of their dependency on claim 11.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 13-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, it is unclear what “a solvent reservoir coupled to the first end and extending across the width of the filter substrate” encompasses.  Particularly, it is unclear if the solvent reservoir extends across the entire width of the filter substrate or a portion of the width with the current claim language.  Clarification is requested.
Claims 13-20 are also rejected by virtue of their dependency on claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11, 14, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ing et al. (US 20160161413 A1) in view of Land (US 2543181 A).
	Regarding claim 11, Ing teaches an apparatus to detect analytes, the apparatus comprising: a vacuum pump coupled to a filtration unit operable to collect solid particles off an object; and the filtration unit comprising a filter substrate (Para. 137 "using flexible SERS substrates for air sampling, […] vapour was pumped through the substrate using a mechanical vacuum pump."), wherein the filter substrate comprises nanoplasmonic paper (Para. 63 "the term “flexible SERS substrate” refers to a material comprising a flexible structure to which a plurality of plasmonic nanoparticles has been embedded therein or thereon for forming a SERS sensing region").  Regarding the limitation that the multifunctional nanoplasmonic paper simultaneously functions as a paper chromatography (PC) stationary phase support and as a surface-enhanced Raman scattering (SERS) enhancing substrate, it is noted that this limitation covers what the apparatus does, rather than the structure of the device. However, apparatus claims cover what a device is, not what a device does (see MPEP 2114 (II)). The apparatus and nanoplasmonic paper of Ing can have the same structure as claimed and thus, would be capable of being used in the same manner. Ing (Para. 20-21) teaches the apparatus as a SERS substrate and that SERS enhances Raman scattering (Para. 3). Further, Ing (Para. 85) teaches the nanoplasmonic paper substrate can contain a sufficient quantity of liquid such as water or alcohol. This nanoplasmonic paper has the form of a stationary phase support. Thus, the apparatus of Ing has the structure as claimed and would be capable of operating as a multifunctional nanoplasmonic paper in the claimed manner.
	Ing, however, does not appear to disclose that the filter substrate is disposed with a filter cartridge, the filter cartridge comprising: a first end and a second end; and a solvent reservoir coupled to the first end and extending across the width of the filter substrate nor the multifunctional nanoplasmonic paper extending on a surface of the filter cartridge from the solvent reservoir to the second end.
	Land teaches containers 240 that may be associated with a sheet material (Fig 20-24. Col. 21 Lines 74-75).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Ing to include the containers as described above based on the teachings of Land because a rupturable, disposable container can release a processing liquid or solvent (Col. 1 Lines 6-9).
Regarding claim 14, Ing et al. teaches wherein the SERS filter is operable to be inserted into a handheld Raman spectrometer (Para. 136 "An in-field Raman measurement can be done by removing the SERS filter paper and using a portable Raman spectrometer").  The filter has sufficient structure such that it could be inserted into a Raman spectrometer, particularly given that the claims do not limit the cartridge to fit a specific configuration or standard.
Regarding claim 16, Ing teaches the apparatus of claim 11, wherein the object is selected from the group consisting of a surface, luggage, a mail parcel, carpet, wood, cloth, or combinations thereof (Para. 93 "a surface in a typical operational environment. In practice, these contaminants may be in the form of dust on furniture, floors, walls or ceilings").
Regarding claim 17, Ing et al. teaches the apparatus of claim 11, wherein the filter substrate comprises a compound to enhance affinity between the filter substrate and analytes in the solid particles to thereby increase detection limit of the analytes (Para. 119 "In general, it has been found that pre-wetting a swipe with water, a 50/50 alcohol/water mixture or other solvent will improve collection efficiency. Pre-wetting with a dilute acid can also provide good collection efficiency").  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of claim 11 to use the swipe type flexible SERS substrate as a filter because “sampling efficiency is clearly impacted by the solvent used for wetting the swipe” (Para. 133).
Regarding claim 18, Ing et al. teaches apparatus as discussed above with respect to claim 17, wherein the compound has functional groups (Para. 119 "In general, it has been found that pre-wetting a swipe with water, a 50/50 alcohol/water mixture or other solvent will improve collection efficiency. Pre-wetting with a dilute acid can also provide good collection efficiency").
Regarding claim 19, Ing teaches the apparatus of claim 11, wherein the nanoplasmonic paper comprises glass microfiber filter paper coated with silver nanoparticles (Para. 63 "Non-limiting examples of substrates which can support the plasmonic nanoparticles are cellulose, modified cellulose, glass fibres, nylon, kapton, polyvinylidene fluoride, natural polymers, synthetic polymers, metal, and combinations thereof. The plasmonic nanoparticles can comprise, but are not limited to, silver, gold, copper, iron, cobalt, nickel, rhodium, palladium, titanium oxide, zinc, and platinum, and combinations thereof").

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ing and Land in further view of Handique et al. (US 20070292941 A1) as applied to claim 11.
Regarding claim 13, Ing as modified by Land teaches the apparatus of claim 11, but does not appear to explicitly disclose wherein the solvent reservoir is operable to be punctured to elute a solvent through the nanoplasmonic paper thereby separating components of the solid particles.
However, Handique teaches sealed reagent reservoirs R1 that can be configured to hold liquid reagents (Fig. 14, Par. 344) and a piercing member 331 to open them (Fig. 14, Par. 345).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the piercing member of Handique in order to allow for filling the reservoir (Par. 347).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ing and Land in view of Vandrish et al. (US 20060081073 A1).
Regarding claim 15, Ing and Land teach the apparatus as discussed above with respect to claim 11, but do not appear to explicitly disclose comprising a sorting surface and at least one air jet in fluid communication with the object and the filtration unit.
However, Vandrish teaches air jets in fluid communication with an object and a filtration unit where the equipment is composed of surfaces (Para. 45 "FIG. 4 depicts the association of the air jets 13 and collection ports 15 in kiosk 20 with other equipment. In the implementation shown, air to energize the air jets is provided by blower or compressor 60, which is connected to the jets also shown in FIGS. 1-3 by suitable piping or ducting. Other sources of compressed air or gas, such as a compressed gas bottle, are alternatively used. Air collected in the collection ports 15 is conveyed through piping to a suitable detector 64 for analysis. In the embodiment shown, air samples received by all of the collectors are fed to a common manifold. The air sample is optionally passed through an internal collector 62 that collects and concentrates the sample").
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of claim 11 to comprise a sorting surface and at least one air jet in fluid communication with the object and the filtration unit based on the teaching ofVandrish because "Advantageously, the system provides in some aspects for automated screening. It can be configured to automatically scan substantially the entire exterior surface of luggage and other hand-carried personal items, as well as cargo, without the need for hand wiping or sampling by an operator or other physical contact" (Para. 28).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ing and Land in further view of Dondi, Ruggero, Wu Su, Gerry A. Griffith, Graham Clark, and Glenn A. Burley. "Highly Size‐and Shape‐Controlled Synthesis of Silver Nanoparticles via a Templated Tollens Reaction." Small 8, no. 5 (2012): 770-776.
Regarding claim 20, Ing et al. teaches an apparatus to detect analytes as discussed above with respect to claim 19, but does not appear to explicitly disclose the silver nanoparticles to be coated on the nanoplasmonic paper via a silver mirror reaction.
However, Dondi et al. teaches creating silver nanoparticles via a silver mirror reaction (Abstract "A mild, facile one-step synthetic strategy for the preparation of size- and shape-controlled silver nanoparticles (AgNPs)").
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of claim 19 in order to provide the silver nanoparticles on the nanoplasmonic paper via a silver mirror reaction based on the teaching of Dondi et al. because of the “Mild preparative conditions–AgNP synthesis proceeds at room temperature and involves mild oxidation of an aldehyde functionality present in reducing sugars as a hemiacetal.  Derivatisation of the non­anomeric sites on the sugar enables the incorporation of pendent functionality that would not withstand the typically harsh reducing environments required for other conventional preparative methods" (p 770, Col. 2).

Response to Remarks
Applicant's Remarks filed 8/10/2022 have been fully considered. Applicants’ arguments are primarily directed to the Michel et al. (US 4604239 A) reference. However, Michel is no longer relied upon in the current rejections. Due to amendments to the claims, Applicants have overcome all rejections of the office action filed 5/11/2022 by amendment.  Those rejections are withdrawn.  The rejections from that Office Action have been amended to address the new limitations added to claim 11. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan J Dowty whose telephone number is (571)272-4436. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.J.D./             Examiner, Art Unit 1796  

/ELIZABETH A ROBINSON/             Supervisory Patent Examiner, Art Unit 1796